Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-4, 6, 8, 10-12, and 15-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2017/076445 filed October 17, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/17/2020 and 5/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1, 10 and 15 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Biswas (US Pub.:2015/0201046).

As per claim 1, Biswas disclose An apparatus (see Fig.4, UE 206), comprising: 
at least one processor (see Fig.6, processor 402); and 
at least one memory (see Fig.4, MMU 440) including computer program code, the at least one processor, with the at least one memory and the computer program code (see para. 0046, the SOC 400 may include processor(s) 402 which may execute program instructions for the UE 206 and display circuitry 404 which may perform graphics processing and provide display signals to the display 460. The processor(s) 402 may also be coupled to memory management unit (MMU) 440, which may be configured to receive addresses from the processor(s) 402 and translate those addresses to locations in memory), being configured to cause the apparatus to at least perform
providing information concerning multiple networks (see para. 0053-0054, the TCP connection library 506 may have knowledge of the status of various network interfaces, by way of communication with a network interface status entity 508, the network interface status entity 508 is aware of whether or not a cellular data link is available at any given time, and similarly be aware of whether or not a Wi-Fi link is available at any given time) to at least one application (see para. 0052,  one or more networking applications 502 may be executing on the UE 500. The networking application(s) may include any application(s) which utilize a network connection to communicate over a network. For example, the application(s) (or "app(s)'') 502 may include a browser application, email application, chat application),
receiving instructions from the application, and managing traffic relating to the at least one application on the multiple networks based on the instructions received from the application (see para. 0053-0054, The networking application(s) 502 may interface with a networking framework 504, which may be provided by an operating system executing on the UE 500. The networking framework 504 may 

As per claim 10, Biswas disclose An apparatus (see Fig.4, UE 206), comprising:
	at least one processor (see Fig.4, MMU 440); and 
at least one memory including computer program code, the at least one processor, with the at least one memory and the computer program code (see para. 0046, the SOC 400 may include processor(s) 402 which may execute program instructions for the UE 206 and display circuitry 404 which may perform graphics processing and provide display signals to the display 460. The processor(s) 402 may also be coupled to memory management unit (MMU) 440, which may be configured to receive addresses from the processor(s) 402 and translate those addresses to locations in memory), 
being configured to cause the apparatus to at least perform running an application, receiving information concerning multiple networks (see para. 0053-0054, the TCP connection library 506 may have knowledge of the status of various network interfaces, by way of communication with a network interface status entity 508, the network interface status entity 508 is aware of whether or not a cellular data link is available at any given time, and similarly be aware of whether or not a Wi-Fi link is available at any given time)  from a network control element  (see para. 0052,  one or more networking 
creating instructions for managing the multiple network relating to the application based on the received information, and sending the instructions to the network control element (see para. 0053-0054, The networking application(s) 502 may interface with a networking framework 504, which may be provided by an operating system executing on the UE 500. The networking framework 504 may provide a level of abstraction between the application 502 and the lower level networking functionality provided by the UE 500. The networking framework 504 may in turn interface with a TCP connection library entity 506. The TCP connection library 506 may have knowledge of the status of various network interfaces, by way of communication with a network interface status entity 508. Also, information regarding the status of the various network interfaces available to the UE 500 may be particularly helpful for a mobile device which is capable of utilizing one or more forms of wireless communication, such as cellular communication and Wi-Fi the network interface status entity 508 may be aware of whether or not a cellular data link is available at any given time, and may similarly be aware of whether or not a Wi-Fi link is available at any given time. The network interface status entity 508 may similarly monitor any additional or alternative network interfaces as well. In some cases the network interface status entity 508 may also be aware of any further considerations relating to various available network interfaces, such as network interface use preferences).  

As per claim 15, Biswas disclose A method, comprising: 
providing information concerning multiple networks (see para. 0053-0054, the TCP connection library 506 may have knowledge of the status of various network interfaces, by way of communication with a network interface status entity 508, the network interface status entity 508 is aware of whether or not a cellular data link is available at any given time, and similarly be aware of whether or not a Wi-Fi link is available at any given time)  to at least one application (see para. 0052,  one or more networking applications 502 may be executing on the UE 500. The networking application(s) may include any 
receiving instructions from the application and managing traffic relating to the at least one application on the multiple networks based on the instructions received from the application (see para. 0053-0054, The networking application(s) 502 may interface with a networking framework 504, which may be provided by an operating system executing on the UE 500. The networking framework 504 may provide a level of abstraction between the application 502 and the lower level networking functionality provided by the UE 500. The networking framework 504 may in turn interface with a TCP connection library entity 506. The TCP connection library 506 may have knowledge of the status of various network interfaces, by way of communication with a network interface status entity 508. Also, information regarding the status of the various network interfaces available to the UE 500 may be particularly helpful for a mobile device which is capable of utilizing one or more forms of wireless communication, such as cellular communication and Wi-Fi the network interface status entity 508 may be aware of whether or not a cellular data link is available at any given time, and may similarly be aware of whether or not a Wi-Fi link is available at any given time. The network interface status entity 508 may similarly monitor any additional or alternative network interfaces as well. In some cases the network interface status entity 508 may also be aware of any further considerations relating to various available network interfaces, such as network interface use preferences).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4, 6, 8, 11-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (US Pub. No.: 2015/0201046), and further in view of Horn et al. (US Pub. No.: 2018/0242383).

As per claim 2, Biswas disclose the apparatus according to claim 1. 

Biswas further disclose wherein the information concerning multiple networks are application based (see para. 0052, one or more networking applications 502 are executing on the UE 500 {user/subscriber/ subscriber based}, the networking application(s) may include any application(s) which utilize a network connection to communicate over a network, the application(s) (or "app(s)") 502 may include a browser application, email application, chat application, social media application, media streaming application, game application, intelligent personal assistant application, mapping application, and/or any of a variety of other types of networking applications, see also para.  0057).  

Biswas however does not explicitly disclose wherein the information concerning multiple networks are subscriber based;

Horn however disclose wherein information concerning multiple networks are subscriber based (see para. 0052, the split decision it is possible to determine subscriber related information of the mobile entity so that the split decision is made taking into account the determined subscribe related information).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information concerning multiple networks are subscriber based, as taught by Horn, in the system of Biswas, so as to provide improve traffic handling between end devices and application servers, see Horn, paragraphs 7 and 9-10.

As per claim 3, Biswas disclose the apparatus according to claim 1. 

Biswas further disclose wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform traffic management related to the at least one application, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application (see Fig.5, para. 0051-0054, the network interface status entity 508 may be aware of whether or not a cellular data link is available at any given time, and may similarly be aware of whether or not a Wi-Fi link is available at any given time. The network interface status entity 508 may similarly monitor any additional or alternative network interfaces as well. In some cases the network interface status entity 508 may also be aware of any further considerations relating to various available network interfaces, such as network interface use preferences, for many mobile devices, Wi-Fi data communication may be less expensive than cellular data communication (e.g., if a cellular service provider offers metered data usage while a Wi-Fi service provider offers unmetered data usage); in such a case, a preference to use a Wi-Fi network interface rather than a cellular network interface for data communication when possible may be noted by the network interface status entity 508 in the UE 500. Other preferences or considerations may also or alternatively be stored).  

Biswas however disclose wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform “upon managing traffic related to the at least one application”, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application.  

Horn however disclose wherein at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform “upon managing traffic related to the at least one application”, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application (see Fig.2, para. 0041, in step S22, the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to cause the apparatus to further perform “upon managing traffic related to the at least one application”, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application, as taught by Horn, in the system of Biswas, so as to provide improve traffic handling between end devices and application servers, see Horn, paragraphs 7 and 9-10.

As per claim 4, the combination of Biswas and Horn disclose the apparatus according to claim 3.

Horn further disclose wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform distributing the traffic relating to the at least one application on the multiple access networks separately for uplink and downlink directions (see para. 0010, 0037-0039, distributing the traffic for the downlink stream transmission using technology A is used whereas distributing the traffic for the uplink stream a different transmission technology B is used, and per para. 0038, the decision is transmitted to the mobile entity and the proxy 

As per claim 6, the Biswas disclose the apparatus according to claim 1.

Biswas however does not explicitly disclose wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform acquiring information from a network provider management function element, and providing the application with the information from the network provider management function element  or managing the traffic relating to the at least one application based on the information from the network provider management function element.  

Horn however disclose wherein at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform acquiring information from a network provider management function element, and providing the application with the information from the network provider management function element  or managing the traffic relating to the at least one application based on the information from the network provider management function element (0007, 0010, 0037, the capabilities of the mobile entity, the required quality of service, the available carriers and the congestion level will be used as a basis for the decision how the uplink and downlink data are split into stream parts / managing the traffic relating to the at least one application based on the information 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform acquiring information from a network provider management function element, and providing the application with the information from the network provider management function element  managing the traffic relating to the at least one application based on the information from the network provider management function element, as taught by Horn, in the system of Biswas, so as to provide improve traffic handling between end devices and application servers, see Horn, paragraphs 7 and 9-10.

As per claim 8, the Biswas disclose the apparatus according to claim 1.

Biswas however does not explicitly disclose wherein the at least one application is run by an application server, and the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform exchanging information with the at least one application by communicating information with the application server (see Fig.5, para. 0051-0057, the resulting MPTCP subflow(s) is established as part of an MPTCP connection with the middlebox 516. The middlebox 516 includes any of a variety of types of middlebox functionality, such as a firewall, load balancing, network address translation, etc. The middlebox 516  in turn route data to service center 518 

Biswas however does not explicitly disclose wherein the at least one application is run by an application server, and the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform exchanging information with the at least one application by “exchanging information with the application server”.  

Horn however disclose wherein at least one application is run by an application server, and the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform exchanging information with the at least one application by “exchanging information with the application server” (see para. 0017-0018, a mobile entity configured to exchange a user data plane stream with a proxy using at least two different network transmission technologies with the user data plane stream being exchanged between the mobile entity and an application server connected to the proxy. The mobile entity comprises at least one application requesting an exchange of the user data plane stream with the application server. A multipath connection module is configured to receive a data control message from the multipath control entity and is configured to determine from the control message that the user data plane stream is split into at least two stream parts and over which of the supported network technologies each of the at least two stream parts is exchanged with the proxy).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one application is run by an application server, and the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform exchanging information with the 

As per claim 11, Biswas disclose the apparatus according to claim 10.

Biswas however does not explicitly disclose wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform registering with the network element for obtaining the information concerning multiple networks, or subscribing to related messages with the network control element.

Horn however disclose wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform registering with the network element for obtaining the information concerning multiple networks, or subscribing to related messages with the network control element (see para. 0015, the multipath control entity may furthermore determine subscriber rated information so that the split decision is made taking into account the determined subscriber rated information. With the use of subscriber rated information, a network operator can influence which mobile entity is provided with which transmission technology. The operator use rules defined by the operator to determine in the split decision how the user data plane stream is split into at least two stream parts, see also para. 0034, source 30 is a subscriber database e.g. provided by a BSS (Business Support System), also another information point may be source 40 which may be the OSS (Operation Support Systems) or an eNodeB and may provide information such as the cell load of the different network technologies). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further 

As per claim 12, Biswas disclose the apparatus according to claim 10. 
 
Biswas further disclose wherein the information concerning multiple networks are application based (see para. 0052, one or more networking applications 502 are executing on the UE 500 {user/subscriber/ subscriber based}, the networking application(s) may include any application(s) which utilize a network connection to communicate over a network, the application(s) (or "app(s)") 502 may include a browser application, email application, chat application, social media application, media streaming application, game application, intelligent personal assistant application, mapping application, and/or any of a variety of other types of networking applications, see also para.  0057). 

Biswas however does not explicitly disclose wherein the information concerning multiple networks are subscriber based. 

Horn however disclose wherein information concerning multiple networks are subscriber based (see para. 0052, the split decision it is possible to determine subscriber related information of the mobile entity so that the split decision is made taking into account the determined subscribe related information).

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein information concerning multiple networks are subscriber based, as taught by Horn, in the system of Biswas, so as to provide improve traffic handling between end devices and application servers, see Horn, paragraphs 7 and 9-10.

As per claim 16, Biswas disclose the method according to claim 15. 

Biswas further disclose wherein the information concerning multiple networks are application based (see para. 0052, one or more networking applications 502 are executing on the UE 500 {user/subscriber/ subscriber based}, the networking application(s) may include any application(s) which utilize a network connection to communicate over a network, the application(s) (or "app(s)") 502 may include a browser application, email application, chat application, social media application, media streaming application, game application, intelligent personal assistant application, mapping application, and/or any of a variety of other types of networking applications, see also para.  0057).  

Biswas however does not explicitly disclose wherein the information concerning multiple networks are subscriber based;

Horn however disclose wherein the information concerning multiple networks are subscriber based (see para. 0052, the split decision it is possible to determine subscriber related information of the mobile entity so that the split decision is made taking into account the determined subscribe related information).

As per claim 17, Biswas disclose the method according to claim 15. 

Biswas further disclose the method further comprising: perform traffic management related to the at least one application, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application (see Fig.5, para. 0051-0054, the network interface status entity 508 may be aware of whether or not a cellular data link is available at any given time, and may similarly be aware of whether or not a Wi-Fi link is available at any given time. The network interface status entity 508 may similarly monitor any additional or alternative network interfaces 

Biswas however does not explicitly disclose the method further comprising: “upon managing traffic” related to the at least one application, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application. 

Horn however disclose a method comprising: upon managing traffic related to the at least one application, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application see Fig.2, para. 0041, in step S22, the policy module then makes the split decision based in the input received from the different interfaces, steps S23 and S24, the mobile entity and the network proxy 300 are informed about the decision how to split the user data plane stream in each direction in a first and second control message, see also Fig.3, para. 0042, the connection module 220 then execute the received control message and instruct the multiplexer/demultiplexer and scheduler to split the user data plane stream into at least one stream part for each direction (step S32), in step S33 each stream part is then transmitted by one of the multiplexing/demultiplexing modules using one of the links, see also para. 0052, congestion information for the available network technologies may be taken into account so that the split decision is also made taking into account the determined congestion information. While it is determined that one of the radio access network technologies is heavily congested, the corresponding network transmission technology may not be used for the transmission of a stream part).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to cause the apparatus to further perform “upon managing traffic related to the at least one application”, distributing the traffic relating to the at least one application on the multiple networks based on the instructions received from the application, as taught by Horn, in the system of Biswas, so as to provide improve traffic handling between end devices and application servers, see Horn, paragraphs 7 and 9-10.

 As per claim 18, the combination of Biswas and Horn disclose the method according to claim 17.

Horn further disclose distributing the traffic relating to the at least one application on the multiple access networks separately for uplink and downlink directions (see para. 0010, 0037-0039, distributing the traffic for the downlink stream transmission using technology A is used whereas distributing the traffic for the uplink stream a different transmission technology B is used, and per para. 0038, the decision is transmitted to the mobile entity and the proxy using control messages in which both entities are informed about the data channels/links to be used for the uplink, the data channels/links to be used for the downlink and how much traffic can be sent via each of the data channels. The control message sent to the mobile entity can be a first control message and the control message sent to the proxy 300 can be a second control message. In the split decision it can be decided that one stream part with one network technology is used for the uplink whereas for the downlink one stream part is used using a different transmission technology, see also para. 0031 the uplink direction by multiplexing/demultiplexing unit 230 where different links 231 to 233 are shown, in the same way for the downlink direction, a multiplexing/demultiplexing module 240 is provided providing different links 241-243 symbolizing the different transmission technologies).  

 As per claim 19, the combination of Biswas and Horn disclose the method according to claim 17.

Horn further disclose informing the at least one application how the traffic is distributed on the multiple networks (0007, 0010, 0037, the capabilities of the mobile entity, the required quality of service, the available carriers and the congestion level will be used as a basis for the decision how the uplink and downlink data are split into stream parts / managing the traffic relating to the at least one application based on the information from the network provider management function element, also per para. 0038, The decision is transmitted to the mobile entity and the proxy using control messages in which both entities are informed about the data channels/links to be used for the uplink, the data channels/links to be used for the downlink and how much traffic can be sent via each of the data channels. The control message sent to the mobile entity can be a first control message and the control message sent to the proxy 300 can be a second control message. In the split decision it can be decided that one stream part with one network technology is used for the uplink whereas for the downlink one stream part is used using a different transmission technology).  

As per claim 20, the Biswas disclose the method according to claim 15.

Biswas however does not explicitly disclose acquiring information from a network provider management function element; and providing the application with the information from the network provider management function element or managing the traffic relating to the at least one application based on the information from the network provider management function element.  

Horn however disclose acquiring information from a network provider management function element; and providing the application with the information from the network provider management function element or managing the traffic relating to the at least one application based on the information from the network provider management function element (0007, 0010, 0037, the capabilities of the mobile entity, the required quality of service, the available carriers and the congestion level will be used as a basis for the decision how the uplink and downlink data are split into stream parts / managing the traffic relating to the at least one application based on the information from the network provider management function 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of acquiring information from a network provider management function element; and providing the application with the information from the network provider management function element or managing the traffic relating to the at least one application based on the information from the network provider management function element, as taught by Horn, in the system of Biswas, so as to provide improve traffic handling between end devices and application servers, see Horn, paragraphs 7 and 9-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doken (US Pub.:2014/0313989) – see Fig.3, para. 0085-0090.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469